Case: 16-11422      Document: 00514173343         Page: 1    Date Filed: 09/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 16-11422
                                                                                  FILED
                                                                          September 27, 2017
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHALON CHISHOLM,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-64-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Chalon Chisholm appeals the 40-month above guideline sentence
imposed following her guilty plea conviction of being a felon in possession of a
firearm. Chisholm contends that her sentence is procedurally unreasonable
because the district court failed to follow the proper procedures in imposing the
sentence as a departure under U.S.S.G. § 4A1.3.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11422   Document: 00514173343       Page: 2   Date Filed: 09/27/2017


                                  No. 16-11422

      Chisholm’s argument is without merit. This court recognizes three types
of sentences: (1) a sentence within the advisory guidelines range; (2) a
“departure” based on the Guidelines; and (3) a non-guidelines sentence or
“variance” independent of the Guidelines and based on the 18 U.S.C. § 3553(a)
factors. United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008). To that
end, the record reflects that the district court imposed a non-guidelines
sentence or variance based on the § 3553(a) factors.          Thus, Chisholm’s
arguments regarding the district court’s misapplication of § 4A1.3 are
inapposite. Chisholm does not otherwise challenge the sentence as a variance
based on the § 3553(a) factors, nor does she challenge the substantive
reasonableness of the sentence.
      Chisholm elsewhere argues that the district court failed to adequately
explain the above guidelines sentence. However, the argument, which is made
without citation to authorities or the record, is inadequately briefed and is
therefore waived. See United States v. Scroggins, 599 F.3d 433, 446-47 (5th
Cir. 2010).
      AFFIRMED.




                                       2